Title: James Madison to Henry Clay, 10 April 1827
From: Madison, James
To: Clay, Henry


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr
                                
                                Apl 10. 27
                            
                        
                        The pamphlets accompanying your favor of the 4th. have been duly recd. and I thank you for the obliging attention to
                            my request on that subject. Mr. Brent does not mention his expence in procuring, them. It shall be remitted on his notice of
                            the amount.
                        Having occasion to make an addition to my last letter to Mr. Gallatin, I avail myself again of the medium
                            with which you indulge me. With great esteem & friendly salutations
                        
                            
                                J. M.
                            
                        
                    